DETAILED ACTION
Status of Claims
	Claims 1, 8-19 are pending.
	Claims 1 and 8-13 are withdrawn from consideration.
	Claims 2-7 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections 
	All previous grounds of objection and rejection are withdrawn from the previous Office action. 
	New grounds of rejection are necessitated by amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 September 2021 was filed before the mailing date of the Non-Final Office action on 14 September 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the rotary electrode" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the phrasing including “switching an anode and a cathode” in combination with the instant claim as a whole is indefinite.  The instant claim does not clearly connect either the portion to be plated or the rotary electrode with either the anode or cathode.  It is unclear how the switching of anode and cathode is connected to the portion to be plated and the rotary electrode. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2007/0131562).
Regarding claim 14, Wang discloses a method comprising a processing station (200) having a nozzle assembly (248 = plating solution ejection port), a pad (208 = plating solution holding unit), a substrate (206 = object to be plated), an underlying electrode (220 = rotary electrode) and a rotating carrier head (204) [0023]. Wang teaches that to control the consumption of processing fluid during processing, a flow rate of fluid exiting a nozzle (240) and the position of the nozzle (240) relative to a leading edge of a retaining ring (210) is selected such that fluid is delivered to the pad in a wet zone (250) [0036].  Wang discloses the nozzle assembly includes nozzles that are adjustable to control the delivery of fluid exiting therefrom in two planes relative to an arm (abstract). Wang teaches the nozzle assembly (248) includes a nozzle 240 that may be selectively adjusted relative to the arm, such that the fluid exiting the nozzle 240 may be selectively directed to a specific area of the pad (208) [0033].  Wang teaches the device and method for reducing the consumption of processing fluid and thereby reducing cost of consumables [0052].  Wang discloses the method and device as optionally a depositing device (= plating) [0021] (Figure 2). Wang discloses applying a voltage between opposing poles of a power source [0029].  Wang discloses contact between the pad and substrate [0036], [0052]. 
Regarding claim 15, Wang discloses wherein the electrode (220) which rotates has a size larger than a plating area of the object to be plate (206) (Figure 2). 
Regarding claim 16, given the rotation of either the substrate and/or rotating electrode, Wang teaches wherein the object to be plated has a circular track with respect to the rotary electrode (Figure 2). 
Regarding claim 18, Wang discloses wherein the nozzle assembly is arranged above a center portion of the rotating electrode (Figure 2).  It is noted that center portion does not indicate a center point of the rotating electrode (i.e. its exact location at the center of the rotating electrode). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 4,713,149) in view of Wang et al. (US 2007/0131562). 
Regarding claim 14, Hoshino discloses a method for electroplating objects (title = a plating method), comprising:
Placing an object (12) to be plated on a rotating metal disc (8 = rotary electrode) with rotatable carbon fiber anode disc (10 = plating solution holding unit) which holds a plating solution (13) and a voltage is applied between the rotating disc and object (Figure 3, Col. 3 lines 3-23 = placing an object to be plated on a rotary electrode through intermediation of the plating solution holding unit holding the plating solution and bringing a portion to be plated of the object to be plated into contact with the plating solution holding unit, and rotating the rotary electrode and applying a voltage between the portion to be plated and the rotary electrode).  
Hoshino teaches controlling the plating solution with a pump and delivering the plating solution from a reservoir and fed through a filter (17) and then fed to the interface of anode (10) 
In the same or similar field of electrochemically treating a substrate Wang discloses a method comprising a processing station (200) having a nozzle assembly (248 = plating solution ejection port), a pad (208 = plating solution holding unit), a substrate (206), an underlying electrode (220) and a rotating carrier head (204) [0023]. Wang teaches that to control the consumption of processing fluid during processing, a flow rate of fluid exiting a nozzle (240) and the position of the nozzle (240) relative to a leading edge of a retaining ring (210) is selected such that fluid is delivered to the pad in a wet zone (250) [0036].  Wang discloses the nozzle assembly includes a nozzles that is adjustable to control the delivery of fluid exiting therefrom in two planes relative to an arm (abstract). Wang teaches the nozzle assembly (248) includes a nozzle 240 that may be selectively adjusted relative to the arm, such that the fluid exiting the nozzle 240 may be selectively directed to a specific area of the pad (208) [0033] (Figure 2).  Wang teaches the device and method for reducing the consumption of processing fluid and thereby reducing cost of consumables [0052].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising adjusting a location of a plating solution ejection port and adjusting a flow rate of a plating solution because Wang teaches that a processing solution such as a plating solution [0021] may be selectively applied to a pad to reduce the consumption of a processing or plating solution.   
Regarding claim 15, the rotating metal disc (8) of Hoshino has a size larger than a plating area of the object to be plated (12) (Figure 3). 
Regarding claim 16, rotating the disc (8) of Hoshino provides a circular track of the object to be plated (12) with respect to the rotating disc (8).  
Regarding claim 18, Wang discloses wherein the nozzle assembly is arranged above a center portion of the rotating electrode (Figure 2).  It is noted that center portion does not indicate a center point of the rotating electrode (i.e. its exact location at the center of the rotating electrode). 
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0131562) in view of Tsai et al. (US 2003/0057097).
Regarding claims 17 and 19, Wang discloses the claimed method above.  The device of Wang performs either electrochemical deposition or electrochemical etching/polishing.  Wang fails to disclose switching between deposition and polishing within the same process. 
In the same or similar field of endeavor, Tsai discloses a method for forming metal layers (title = a plating method), comprising a substrate (22 = object to be plated) placed on a rotating anode (26) through a porous pad (28) that holds a plating electrolyte, a portion of the substrate is brought into contact with the porous pad and the rotating anode is arranged with the porous pad and a voltage is applied between the substrate and the rotating anode ([0036], [0048], [0050], Figure 2).  Tsai discloses that the porous pad (28) is placed in contact with the anode (26) [0036] and that the substrate is in contact with the porous pad [0048] therefore in the instant embodiment, the substrate is placed on the rotating anode through the porous pad. Tsai discloses applying a plating voltage with a first electrical potential and then alternately applying a second electrical potential to polish or remove metal [0048], [0053] (= switching polarity).   Tsai teaches a metal layer is deposited on the substrate by contacting the substrate with a porous pad and then alternately applying a first electrical potential and a second electrical potential to an electrolyte 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising switching between anode and cathode assignments for a particular duration because Tsai teaches that the substrate may be selectively treated with both polishing and plating to produce the desired topography while minimizing the waste associated with deposition of metal layers using time-dependent applied potentials [0058].  



Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered.  The remarks on pages 7-8 summarize the claimed invention.  On page 9 the argument is directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795